131 F.3d 149
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Marino CAMACHO-CIBRIAN, Defendant-Appellant.
No. 97-35764.
United States Court of Appeals, Ninth Circuit.
Submitted November 17, 1997.**Filed Nov. 21, 1997.

Appeal from the United States District Court for the District of Oregon, D.C. Nos.  CV-97-06044-MRH, CR-95-60062-MRH;  Michael R. Hogan, Chief Judge, Presiding.
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Marino Camacho-Cibrian appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion without an evidentiary hearing.  We affirm for the reasons stated in the district court's order filed July 2, 1997.  We agree with the district court that Damacho-Cibrian's waiver of the right to file a section 2255 motion is valid.1


3
AFFIRMED.



**
 The panel unaminously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Camacho-Cibrian's request for oral argument and motion for appointment of cousnel are denied